      Case:19-11195-TBM Doc#:10 Filed:02/27/19                 Entered:02/27/19 22:38:15 Page1 of 5
                                      United States Bankruptcy Court
                                          District of Colorado
In re:                                                                                Case No. 19-11195-TBM
Patrick Roy Minor, Sr.                                                                Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 1082-1          User: barnesl                Page 1 of 2                  Date Rcvd: Feb 25, 2019
                              Form ID: 769                 Total Noticed: 51


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 27, 2019.
db             +Patrick Roy Minor, Sr.,     P.O. Box 294,   Boone, CO 81025-0294
18341958       +2Hope Accessories, INC.,     55 Tec Street,   Hicksville, NY 11801-3618
18341959       +ANGEL STAR INSPIRED PRODUCTS,     195 MAST , Ste #100,     Morgan Hill, CA 95037-5147
18341960       +Arun Gandhi,    1011 So Rexord Lane,    Anaheim, CA 92808-2332
18341961        Audubon,    6011 E. Woodmen Rd., Suite 200,     Colorado Springs, CO 80923-2604
18341962        Audubon ASC at St. Francis,     P.O. Box 52163,    Phoenix, AZ 85072-2163
18341963       +Budget Control Services, Inc.,     2950 S Jamaica Ct Ste 20,    Aurora, CO 80014-2685
18341964       +C & K Import Designs Inc.,     5377 Brooks St.,    Montclair, CA 91763-4539
18341968       +CECI Jewelry Inc.,    222 South Dean St.,    Englewood, NJ 07631-4139
18341969       +Centennial Pueblo Mall Partners, LLC,     8750 North Central Expressway, Ste 1740,
                 Dallas, TX 75231-6413
18341973       +CoolCrystals Inc.,    18009 Adria Maru Lane,     Carson, CA 90746-1403
18341978       +Crystal Moore,    56800 E. Hwy 96,    Boone, CO 81025-9787
18341979       +David’s Wholesale/ Amda Distributors,     4804 NW 167th St.,    Hialeah, FL 33014-6426
18341980       +Davita,   P.O. Box 660827,     Dallas, TX 75266-0827
18341981       +Diamond Visions , Inc./ Max Force,     401 W Marquette Ave.,    Oak Creek, WI 53154-2038
18341982       +FACTORIES CONNECTION,    2817 NW NELA ST,    Portland, OR 97210-1715
18341983       +First Data,    56800 E Hwy 96,    Boone, CO 81025-9787
18341986       +Justin Taylor Inc. dba CONTEMPO,      1458 SAN PEDRO ST #209,     Los Angeles, CA 90015-3148
18341987       +L’amour Mode, Inc.,    140 Satellite Blvd. NE., Ste #A1,     Suwanee, GA 30024-7128
18341988       +Masquerade Corp,    6134 Industrial Heights Dr.,     Knoxville, TN 37909-1253
18341989       +Masquerade Team 96,    2270 Camino Vida Roble Ste #A,     Carlsbad, CA 92011-1503
18341990       +Miko Gift USA,    P.O. Box 446,    Cardiff by the Sea, CA 92007-0446
18341991       +One Main,    Galleria West,    961 W. US Highway 50,    Pueblo, CO 81008-1606
18341992       +One Main Financial,    961 US Highway 50 W.,     Pueblo, CO 81008-1606
18341995       +Outside The Box,    P.O. Box 1299,    Angier, NC 27501-1299
18341999       +Puka Creations LLC,    16840 South Main St.,     Gardena, CA 90248-3122
18342000       +S&A CLASSIC JEWELERY,     1040 CALLE RECODO,     San Clemente, CA 92673-6225
18342001       +SAMWON TRADING CORP.,    53 CENTRAL AVE 3RD FLOOR,     Passaic, NJ 07055-8406
18342002       +SHELLY ENTERPRISES,    22833 LOCKNESS Ave.,     Torrance, CA 90501-5103
18342006       +Th 5 Store Inc.,     7324 Commercial Cir,    Fort Pierce, FL 34951-4109
18342007       +Time World,    2600 Northhaven Rd, Ste # 100,     Dallas, TX 75229-2215

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: taxhelplaw@gmail.com Feb 26 2019 01:06:27      James David Hopkins,
                 Robert D. Bradley & Associates,    1501 W. Kiowa St., #B,   Colorado Springs, CO 80904
tr              EDI: BKPKUBIE.COM Feb 26 2019 05:58:00      Kevin P. Kubie,   PO Box 8928,
                 Pueblo, CO 81008-8928
18341966        EDI: CAPITALONE.COM Feb 26 2019 05:58:00      Capital One,   15000 Capital One Dr,
                 Richmond, VA 23238
18341967       +EDI: CAPITALONE.COM Feb 26 2019 05:58:00      Capital One,   P.O. Box 60599,
                 City of Industry, CA 91716-0599
18341965       +EDI: CAPITALONE.COM Feb 26 2019 05:58:00      Capital One,   Attn Bankruptcy,     Po Box 30285,
                 Salt Lake City, UT 84130-0285
18341970       +E-mail/Text: bk@cuofco.org Feb 26 2019 01:07:15      Colorado Credit Union,    1721 W. Hwy 50,
                 Pueblo, CO 81008-1692
18341971       +E-mail/Text: bk@cuofco.org Feb 26 2019 01:07:15      Colorado State Emp Cu,    Attn Bankruptcy,
                 1390 Logan St,   Denver, CO 80203-2309
18341972       +E-mail/Text: bk@cuofco.org Feb 26 2019 01:07:15      Colorado State Emp Cu,    1390 N Logan St,
                 Denver, CO 80203-2309
18341974       +EDI: RCSFNBMARIN.COM Feb 26 2019 05:58:00      Credit One Bank,   Attn Bankruptcy,
                 Po Box 98873,   Las Vegas, NV 89193-8873
18341975        EDI: RCSFNBMARIN.COM Feb 26 2019 05:58:00      Credit One Bank,   PO Box 98873,
                 Las Vegas, NV 89193-8873
18341976       +EDI: RCSFNBMARIN.COM Feb 26 2019 05:58:00      Credit One Bank,   Po Box 98875,
                 Las Vegas, NV 89193-8875
18341977       +EDI: RCSFNBMARIN.COM Feb 26 2019 05:58:00      Credit One Bank,   P.O. Box 60500,
                 City of Industry, CA 91716-0500
18341985        EDI: IRS.COM Feb 26 2019 05:58:00      IRS,   Kansas City, MO 64999
18341993       +EDI: AGFINANCE.COM Feb 26 2019 05:58:00      OneMain Financial,   Attn Bankruptcy,
                 601 Nw 2nd Street,    Evansville, IN 47708-1013
18341994       +EDI: AGFINANCE.COM Feb 26 2019 05:58:00      OneMain Financial,   Po Box 1010,
                 Evansville, IN 47706-1010
18341998       +E-mail/Text: brprocessor@pfccollects.com Feb 26 2019 01:08:16
                 Professional Finance Company, Inc.,    PO Box 1686,   Greeley, CO 80632-1686
18341997       +E-mail/Text: brprocessor@pfccollects.com Feb 26 2019 01:08:16
                 Professional Finance Company, Inc.,    5754 W 11th St Ste 100,   Greeley, CO 80634-4811
18342005       +EDI: RMSC.COM Feb 26 2019 05:58:00      Synchrony Bank/Care Credit,    950 Forrer Blvd,
                 Kettering, OH 45420-1469
18342004       +EDI: RMSC.COM Feb 26 2019 05:58:00      Synchrony Bank/Care Credit,    Attn   Bankruptcy Dept,
                 Po Box 965061,   Orlando, FL 32896-5061
18342008       +EDI: WFFC.COM Feb 26 2019 05:58:00      Wells Fargo Merchant Services,    P.O. Box 17548,
                 Denver, CO 80217-0548
                                                                                              TOTAL: 20
        Case:19-11195-TBM Doc#:10 Filed:02/27/19                              Entered:02/27/19 22:38:15 Page2 of 5



District/off: 1082-1                  User: barnesl                      Page 2 of 2                          Date Rcvd: Feb 25, 2019
                                      Form ID: 769                       Total Noticed: 51


             ***** BYPASSED RECIPIENTS (continued) *****

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
18341984          In Style Accessories Inc.,   http //www.instyleaccesory.com
18342003          Southeastern Marketing and Distribution,   sheila.southeastern mw.twcbc.com
18341996        ##Pikes Peak Anesthesia,   1227 Lake Plaza Dr., Ste. B,   Colorado Springs, CO 80906-7402
                                                                                              TOTALS: 2, * 0, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 27, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 22, 2019 at the address(es) listed below:
              James David Hopkins   on behalf of Debtor Patrick Roy Minor, Sr. taxhelplaw@gmail.com,
               R62758@notify.bestcase.com
              Kevin P. Kubie   Co28@ecfcbis.com, kari@kubielaw.com
              US Trustee   USTPRegion19.DV.ECF@usdoj.gov
                                                                                            TOTAL: 3
     Case:19-11195-TBM Doc#:10 Filed:02/27/19                                   Entered:02/27/19 22:38:15 Page3 of 5
Information to identify the case:
Debtor 1              Patrick Roy Minor Sr.                                             Social Security number or ITIN        xxx−xx−4165
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            District of Colorado
                                                                                        Date case filed for chapter 7 2/22/19
Case number:          19−11195−TBM


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/17

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Patrick Roy Minor Sr.

2.      All other names used in the dba Project Guy Pat, fdba JuJu's Gifts, fdba
        last 8 years                Masquerade Fundraising

3.     Address                               P.O. Box 294
                                             Boone, CO 81025

4.     Debtor's attorney                     James David Hopkins                                    Contact phone 719−232−2587
                                             Robert D. Bradley & Associates                         Email taxhelplaw@gmail.com
       Name and address                      1501 W. Kiowa St., #B
                                             Colorado Springs, CO 80904

5.     Bankruptcy trustee                    Kevin P. Kubie                                         Contact phone 719−545−1153
                                             PO Box 8928                                            Email Co28@ecfcbis.com
       Name and address                      Pueblo, CO 81008−8928
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline COB#769
                                                                                                                                           page 1
b309a_7cna
     Case:19-11195-TBM Doc#:10 Filed:02/27/19                                          Entered:02/27/19 22:38:15 Page4 of 5
Debtor Patrick Roy Minor Sr.                                                                                            Case number 19−11195−TBM


The person designated as Bankruptcy Trustee on the front side of this form has been selected as Interim Trustee of the bankruptcy estate and the trustee's
previously−filed blanket bond is approved. Unless another trustee is elected at the meeting of creditors, the trustee shall serve without further appointment
or qualification. The trustee is deemed to have accepted the appointment, unless the trustee notifies the Court and the U.S. Trustee in writing of any
rejection within seven days after receipt of notice of selection.
6. Bankruptcy clerk's office                     US Bankruptcy Court                                             Hours open Monday − Friday 8:00
                                                 US Custom House                                                 AM − 4:30 PM
     Documents in this case may be filed at this 721 19th St.
     address. You may inspect all records filed Denver, CO 80202−2508                                            Contact phone 720−904−7300
     in this case at this office or online at
     www.pacer.gov.
                                                                                                                 Date: 2/25/19

7. Meeting of creditors                           March 20, 2019 at 11:00 AM                                     Location:

     Debtors must attend the meeting to be        The meeting may be continued or adjourned to a later date.     Pueblo Municipal Justice Center,
     questioned under oath. In a joint case,      If so, the date will be on the court docket.                   200 S. Main St.−1st
     both spouses must attend. Creditors may
     attend, but are not required to do so.                                                                      Fl.−Courtroom 2, Pueblo, CO
                                                  Under Bankruptcy Rule 4002(b)(1)−(2), you shall bring the      81003
                                                  following to the meeting of creditors:

                                                  1) picture identification issued by a governmental unit, or
                                                  other personal identifying information that establishes the
                                                  debtor's identity AND evidence of a social security number
                                                  OR a written statement that such docmumentation does not
                                                  exist;

                                                  2) documents or copies of a) debtor's current income such
                                                  as the most recent payment advice, pay stub, or earnings
                                                  statement; and b) statements for each of the debtor's
                                                  depository accounts (bank, credit union and investment) for
                                                  the time period that includes the date of the filing of the
                                                  petition OR a written statement that such documentation
                                                  does not exist; and

                                                  3) documentation of monthly expenses claimed if required
                                                  under 11 U.S.C. §707(b)(2)(A) or (B).


8. Presumption of abuse                           The presumption of abuse does not arise.

     If the presumption of abuse arises, you
     may have the right to file a motion to
     dismiss the case under 11 U.S.C. §
     707(b). Debtors may rebut the
     presumption by showing special
     circumstances.


9. Deadlines                                    File by the deadline to object to discharge or                   Filing deadline: 5/20/19
                                                to challenge whether certain debts are
     The bankruptcy clerk's office must receive dischargeable:
     these documents and any required filing
     fee by the following deadlines.
                                                  You must file a complaint:
                                                  • if you assert that the debtor is not entitled to
                                                    receive a discharge of any debts under any of the
                                                    subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                    or

                                                  • if you want to have a debt excepted from discharge
                                                    under 11 U.S.C § 523(a)(2), (4), or (6).

                                                  You must file a motion:
                                                  • if you assert that the discharge should be denied
                                                    under § 727(a)(8) or (9).


                                                  Deadline to object to exemptions:                              Filing deadline: 30 days after the
                                                                                                                 conclusion of the meeting of creditors


                                                  The law permits debtors to keep certain property as
                                                  exempt. If you believe that the law does not authorize an
                                                  exemption claimed, you may file an objection.
   Case:19-11195-TBM Doc#:10 Filed:02/27/19                                            Entered:02/27/19 22:38:15 Page5 of 5

    The case trustee must receive these          Deadline to provide documents:                                   Filing deadline: 7 days before the the
    documents by the following deadlines.                                                                         meeting of creditors


                                                 You shall provide to the case trustee a copy of the federal
                                                 income tax return required under applicable law, or a
                                                 transcript of such return, for the most recent tax year ending
                                                 immediately before the commencement of the case and for
                                                 which a federal income tax return is filed, and provide the
                                                 same tax information to creditors that requested a copy at
                                                 least fourteen days prior to the meeting of creditors. See
                                                 Fed. R. Bankr. P. 4002(b). The debtor's failure to comply
                                                 will result in dismissal of the case unless the debtor
                                                 demonstrates that the failure to comply is due to
                                                 circumstances beyond the control of the debtor. See L.B.R.
                                                 1017−2.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                 not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                 exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                 www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                 debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                 objection by the deadline to object to exemptions in line 9.


Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                            page 2
